Per Curiam
This is an attempted appeal from the Marion Criminal Court Division No. 2, upon the denial of a petition for a writ of error coram nobis. We judicially know that the original criminal case in which the petitioner was convicted of sodomy was appealed to this court and judgment affirmed. Shannon v. State (1954), 233 Ind. 666, 122 N. E. 2d 81.
No transcript or bill of exceptions has been filed in this court. There is nothing before us for consideration except an unverified statement of the petitioner.
For the reasons stated, the appeal is dismissed.
Note. — Reported in 147 N. E. 2d 10.